Judgment of conviction affirmed. No opinion. Rich, Manning and Kelby, JJ., concur; Blackmar, P. J., votes to reverse on the ground of error of law in the receipt of evidence, offered in the People’s case, that for $35 a week defendant arranged with certain persons practically to give them a license to steal automobiles in the county of Nassau; and because the People having proved, *811for the purpose of showing defendant’s interest or motive, that the parties concerned had sold defendant a Hudson car worth $1,800 to $2,000 for $600, were permitted to go further and prove that this Hudson car was a stolen car, that defendant knew it was stolen, and the history of defendant’s connection with the car thereafter. This evidence, admitted over objection and exception, tended to establish the fact that defendant had committed independent and irrelevant crimes of such a nature as t'o induce the jury to find him guilty upon evidence from the mouths of witnesses who had criminal records. Kelly, J., concurs with Blaekmar, P. J.